


EXHIBIT 10.4


Confidential information has been omitted in places marked “*****” and has been
filed separately with the Securities and Exchange Commission. Confidential
treatment has been requested with respect to this omitted information.


    
AMENDATORY AGREEMENT
Between
TENNESSEE VALLEY AUTHORITY
And
UNITED STATES ENRICHMENT CORPORATION


Date: May 20, 2013    TV‑05356W, Supp. No. 10




THIS AGREEMENT, made and entered into by and between TENNESSEE VALLEY AUTHORITY
(TVA), a corporation created and existing under and by virtue of the Tennessee
Valley Authority Act of 1933, as amended (TVA Act), and UNITED STATES ENRICHMENT
CORPORATION (USEC), a corporation created and existing under the laws of the
State of Delaware;




W I T N E S S E T H:




WHEREAS, USEC has been purchasing power from TVA under Power Contract TV‑05356W,
dated July 11, 2000, as amended (Power Contract), for the operation of the USEC
uranium enrichment facilities near Paducah, Kentucky that USEC leases from the
United States Department of Energy (DOE); and


WHEREAS, USEC and TVA wish to extend the term of the Power Contract in order to
facilitate potential additional power supply which will be used to enrich
nuclear material for non‑TVA consumers of nuclear fuel; and


WHEREAS, the parties also wish to provide a one-time option to replace USEC's
Letter of Credit with a cash deposit to fulfill its performance assurance
obligations during the remaining term of the Power Contract;


NOW, THEREFORE, for and in consideration of the premises, the mutual agreements
hereinafter set forth, and other good and valuable consideration, the receipt
and sufficiency of which are hereby acknowledged, and subject to the provisions
of the TVA Act, the parties mutually agree as follows:


SECTION 1 - DEFINITIONS


Initial capped and underlined terms used in this agreement which are defined in
Article I and Article IV of the Power Contract shall have the meaning there
defined.


SECTION 2 - EXTENSION OF THE POWER CONTRACT


Effective as of the date first written above (Effective Date), section 2.1 of
the Power Contract is hereby replaced with the following:


“This Contract shall become effective as of the date first above written and
shall continue in effect through December 31, 2013; provided, however, that:




--------------------------------------------------------------------------------










    
(a)    Subject to subsection (b) below, this Contract may be terminated by
either Party upon completion of all transactions for Additional Energy entered
into pursuant to section 2.2(e) of this Contract. It is expressly recognized and
agreed that a Party seeking to terminate this Contract in accordance with the
preceding sentence, prior to December 31, 2013, shall provide 30 days' written
notice prior to termination and that this Contract shall not terminate prior to
September 30, 2013.


(b)    Furthermore, the provisions of sections 2.5(f), 2.9, and 2.10 of this
Contract shall continue in effect until USEC ceases to lease or operate the
161-kV switchyard facilities at the DOE-owned uranium enrichment facilities
leased by USEC.”


SECTION 3 - PERFORMANCE ASSURANCE OBLIGATIONS


It is recognized that (1) in accordance with the provisions of the Power
Contract, TVA has determined that USEC presently has a CRR equal to a Below
Investment Grade Rating, and (2) pursuant to Contract No. TV-05356W, Supp. No.
9, USEC has been providing Performance Assurance in the form of Weekly
Prepayments and a Letter of Credit. From and after the Effective Date, the
parties agree that USEC shall provide and maintain Performance Assurance as set
out in this section 3.


3.1 Performance Assurance. It is understood and agreed that USEC is required to
provide Performance Assurance as described in this section 3 until such time, if
any, that USEC's CRR and corresponding Collateral Threshold are such that no
Performance Assurance is due. Currently USEC provides such Performance Assurance
in the form of Weekly Prepayments and a Letter of Credit. During the term of the
Power Contract, USEC shall have the one time option, upon five (5) days notice
to TVA, to replace the Letter of Credit with a cash deposit (Deposit). If
exercised, it is acknowledged and understood that such replacement of the Letter
of Credit with a Deposit is and shall be a contemporaneous exchange for new
value given. Accordingly, from and after the Effective Date, USEC shall, subject
to section 3.4, provide Performance Assurance in the form of Weekly Prepayments
and either (i) a Letter of Credit or (ii) a Deposit. If USEC is providing a
Letter of Credit, the following section 3.1.1 shall apply. If USEC is providing
a Deposit in lieu of a Letter of Credit, section 3.1.2 shall apply, but in all
cases USEC shall make the Weekly Prepayments described in section 3.3 in
addition to the Letter of Credit or Deposit.


3.1.1 Letter of Credit. Unless and until USEC elects to provide a Deposit under
section 3.1.2, USEC shall provide TVA an irrevocable Letter of Credit, in a form
acceptable to TVA. It is recognized that as of the Effective Date, USEC has
provided a Letter of Credit in the amount of *****, and this amount may be
adjusted as determined by TVA in accordance with section 3.4 below to reflect
changes in the price and usage of power. USEC shall at all times keep such
Letter of Credit in full force and effect. The Letter of Credit may be utilized
by TVA to cover any obligations for which the Power Contract provides and for
which payments are not made by USEC, including, but not limited to, minimum bill
obligations. Notwithstanding such Letter of Credit, USEC will remain obligated
to make all payments as they become due under the Power Contract, together with
all required Weekly Prepayments.






--------------------------------------------------------------------------------




3.1.2 Deposit. By providing notice to TVA as set out in section 3.1 above, in
lieu of the Letter of Credit under section 3.1.1, USEC may provide a Deposit to
TVA in the amount of ***** or such different amount as determined by TVA in
accordance with section 3.4 below to reflect changes in the price and usage of
power. The Deposit may be utilized by TVA to cover any amount arising from TVA's
supply of power after the Effective Date for which the Power Contract provides
and for which payments are not made by USEC. Notwithstanding such Deposit, USEC
shall remain obligated to make all payments as they become due under the Power
Contract. Moreover, should there be any use of the Deposit by TVA, USEC shall,
upon notice from TVA, pay the amount necessary to fully replenish the Deposit at
the time of its next Weekly Prepayment.


3.2 Interest. If USEC provides a Deposit in lieu of a Letter of Credit,
(a) effective with the date of the Deposit, simple interest shall accrue on any
Deposit held by TVA on USEC's account at TVA's long-term cost of borrowing and
shall be added to the Deposit every six (6) months (April 30 and October 31).
(b) At any such time that USEC's CRR and corresponding Collateral Threshold are
such that no Performance Assurance is due under Article IV of the Power Contract
or at the end of the term of the Power Contract, or any extension thereof, and
after receipt from USEC of any remaining payments due under the Power Contract,
TVA shall return to USEC an amount equal to:
(i) the Deposit plus simple interest on the Deposit, at TVA's average long‑term
interest rate, less
(ii) any amounts for which the Power Contract provides and for which payments
have not been made by USEC.


3.3 Weekly Prepayments. Notwithstanding the provisions of section 2.6 of the
Power Contract, USEC shall pay TVA a designated sum of money per week in advance
for power and energy used under the Power Contract (Weekly Prepayment).  As of
the Effective Date, USEC shall pay TVA a Weekly Prepayment in the amount of
*****. Furthermore, notwithstanding any notice provided by TVA to the contrary
prior to the Effective Date of this agreement, the Weekly Prepayment in the
amount set forth above shall remain in effect until further notice is provided
that an adjustment is needed in Performance Assurance as outlined in section 3.4
below.


Such Weekly Prepayments shall be received by TVA no later than 12 noon CST or
CDT, whichever is currently effective, on each Friday and shall be made
electronically through Federal Reserve Fedwire Funds Service to TVA's account
with the U.S. Treasury ***** or through Automated Clearing House to TVA's
account.  TVA's monthly bill for power and energy shall reflect the cumulative
Weekly Prepayments for that month as a credit to be applied against that monthly
bill.  USEC shall have seven (7) days from the date of the monthly bill, or
until the next Weekly Prepayment (whichever comes later) to pay any amount that
is not covered by the cumulative Weekly Prepayments for that month.  In the
event that the cumulative Weekly Prepayments for any month exceed the amount of
that monthly bill, TVA shall notify USEC of the overpayment and credit such
amount to USEC's next Weekly Prepayment(s) until the overpayment is exhausted.


3.4 Adjustments to Performance Assurance. The Performance Assurance provided for
in this agreement is based on the price and usage of power and energy taken by
USEC and may be adjusted by TVA as provided in the Power Contract. If TVA
determines that any adjustment is necessary, TVA will provide USEC with written
notice of any increased or decreased amount of Performance Assurance required
under the Power Contract. For so long as USEC is providing a Letter of Credit,
when an adjustment is required in the amount of the Letter of Credit, by no
later than the date specified by TVA in such written notice, which in no case
shall be less than ten (10) days after such notice is given, USEC shall modify
the Letter of Credit to reflect the adjusted amount stated in the notice. If
USEC is providing a Deposit in lieu of Letter of Credit, then when an adjustment
is required in the amount of the Deposit, by no later than




--------------------------------------------------------------------------------




the date specified by TVA in such written notice, which in no case shall be less
than five (5) days after such notice is given, USEC shall increase or decrease
the Deposit to reflect the adjusted amount stated in the notice. Furthermore,
when an adjustment is required in the amount of Weekly Prepayments, by no later
than the date specified by TVA in such written notice, which in no case shall be
less than five (5) days after such notice is given, USEC shall provide TVA with
the amount of the adjusted Weekly Prepayment.


If at a point in the future USEC notifies TVA that no further usage of power and
energy is anticipated, or will be taken by USEC under the Power Contract, then,
upon completion of all transactions for Additional Energy, no further Weekly
Prepayments will be required by USEC and TVA will be obligated to release the
Letter of Credit or return the Deposit to USEC, as applicable, in each case
within fifteen (15) days, less any amounts withheld, including but not limited
to any amounts that may be owing or due under the Power Contract and any amounts
deemed necessary to true-up the Fuel Cost Adjustment as outlined in Supp. No. 4,
to the Power Contract, as amended by Supp. No. 6. It is recognized that in
accordance with section 4.5 of the Power Contract, for so long as the Credit
Risk, as determined by TVA, remains zero, no Performance Assurance would be
required.


3.5 Early Payment Credits. Notwithstanding Section 2 of the Terms and Conditions
set forth in Attachment 4 of the Power Contract, provided that USEC makes all
Weekly Prepayments in full falling within that Billing Month on or before the
Weekly Prepayment Due Dates, and USEC is not otherwise delinquent or in default
under the Power Contract, then USEC shall be entitled to early payment credits.
Such early payment credits shall be calculated as follows:


(a) TVA shall determine the aggregate amount of all Weekly Prepayments due under
the Power Contract and received during the Billing Month;
(b) TVA shall provide a flat ten (10) days of such credit by applying TVA's
Average Short-Term Interest Rate (as defined in the Terms and Conditions to the
Power Contract) to such aggregate amount.


3.6 Default. Failure to comply with any of the above provisions shall constitute
an immediate default under this contract. Upon such default, TVA shall have the
right to immediately discontinue the supply of power, upon five (5) days'
written notice, to USEC.


3.7 Performance Assurance Obligation. It is acknowledged and understood that
USEC's issuance to TVA of a Letter of Credit, the cash Deposit or other
Performance Assurance in any form is a contemporaneous exchange for new value
given, and among other things, is necessary to allow USEC to receive current and
future power deliveries under the terms of the Power Contract.


Discontinuance of supply under this section 3 shall not relieve USEC of its
liability for minimum monthly charges or payment of past due amounts. It is
expressly recognized that in determining whether either party shall be entitled
to terminate the Power Contract as provided in section 2 of this agreement, a
discontinuance of supply in accordance with this section 3 shall not be
considered a completion of any transaction for Additional Energy that has been
entered into pursuant to section 2.2(e) of the Power Contract. It is further
expressly recognized that the terms set out in this section 3 shall apply to any
power made available to USEC as Additional Energy in accordance with section
2.2(e) of the Power Contract. TVA's election of any remedies under this
agreement shall be without waiver of any other rights, including, without
limitation, the right to damages for such default.


SECTION 4 - TERMINATION OF AGREEMENT


As of the Effective Date of this agreement, Supp. No. 9 to the Power Contract is
hereby terminated.


SECTION 5 - RATIFICATION OF THE POWER CONTRACT


The Power Contract is ratified and confirmed as the continuing obligation of the
parties.




--------------------------------------------------------------------------------










IN WITNESS WHEREOF, the Parties to this agreement have caused it to be executed
by their duly authorized representatives, as of the day and year first above
written.






UNITED STATES ENRICHMENT CORPORATION






By    __/s/ Robert Van Namen_
Robert Van Namen
Senior Vice President and Chief Operating Officer






TENNESSEE VALLEY AUTHORITY






By    _/s/ William D. Johnson_
William D. Johnson
President and Chief Executive Officer




